DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application (as subject to AIA  35 U.S.C. 102 and 103 or to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 16 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weissman et al. (US Pub. No. 2009/0300250), hereinafter referred to as Weissman.
Referring to claim 16, Weissman discloses a processor comprising: an instruction decoder to decode a virtual machine (VM) entry instruction (code conversion module 67...Using binary translation, a guest instruction--or instruction sequence--is converted into one or more instructions, [0027-0028]; VM 500, fig. 2); and an execution unit to execute the decoded VM entry instruction (allow all guest code to execute on the underlying processor(s), [0027]), wherein execution of the decoded VM entry instruction includes virtualization of a processor-priority register (PPR) (virtual CPU(s) will include a virtual local APIC 511 with virtualized registers such as...the Processor Priority Register (PPR); [0033]) including storing a maximum of a virtual task-priority register (VTPR) (virtualized registers such as the Task Priority Register (TPR); [0033]; Let IRRV be the value of the maximum priority of a pending interrupt request in IRR, [0071]) and a servicing virtual interrupt (SVI) value (V[n:m] represent bits m to n of vector V. The value of PPR that determines whether a pending interrupt is dispatched...where ISRV is the vector number of the highest priority In-Service Register (ISR) bit that is set; [0073-0074]) in a virtual PPR (virtualized registers such as...Processor Priority Register (PPR) 582; [0033]), and wherein the execution unit is to determine whether a virtual interrupt is to be delivered by comparing a highest priority virtual interrupt-requested field (previous and current priority values may be task priority values, such as are stored in the task priority register (TPR) found in the Intel x86 architecture. The event that would normally trigger the interrupt may then be the presence of a guest instruction affecting the contents of the TPR, [0014]; new TPR, [0083]) of a virtual machine control structure and the maximum (Let IRRV be the value of the maximum priority of a pending interrupt request in IRR, [0071]), and to deliver the virtual interrupt in response to determining that the highest priority virtual interrupt-requested field is greater than the maximum, and to hold the virtual interrupt pending in response to determining that the highest priority virtual interrupt-requested field is not greater than maximum (for TPR assignments...if the old and new TPR values are...less than IRRV, the APIC virtualization...suppresses or abstains from or blocks, dispatching the interrupt. On the other hand, if IRRV falls numerically between the old and new TPR values, then the interrupt may be dispatched, [0077]; NOTE: the comparison of Weissman employs regional comparison of TPR values, see fig. 6-8, and in the instance of the old and new TPR falling within the left region which locates the new TRP less than the IRRV, “not greater than maximum”, Weissman satisfies the “hold” condition of the claim, as well, the instance of IRRV falling between the old and new TPR indicates condition of the new TPR existing above the IRRV, “greater than the maximum”, which satisfies the “deliver” condition of the claim).

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. 
The Applicant provides a general assertion that the reference Weissman does not teach the amendments to Independent claim 16. The Examiner respectfully disagrees; as demonstrated by the revised rejections above, the disclosure of Weissman teaches the scope of the amended claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184